Citation Nr: 1118585	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-01 060 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from February 1962 to February 1964 and from May 1964 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  The Baltimore, Maryland RO subsequently assumed jurisdiction.  

In April 2005, the Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was previously before the Board in November 2006 and June 2009. 

The issue of entitlement to service connection for a bilateral leg disorder, to include as secondary to the now service-connected degenerative disc disease and arthritis of the lumbar spine, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran his current degenerative disc disease and degenerative arthritis of the lumbar spine is of service origin.  


CONCLUSION OF LAW

Degenerative disc disease and arthritis of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's available service treatment records reveals that there were no complaints or findings of a low back disorder.  However, it appears that not all of the Veteran's service treatment records are available for review.  

The Board notes that the Veteran has testified as to having injured his low back in service in 1964 when unloading 55 gallon drums.  He noted that the drums weighed close to 100 pounds. The Veteran indicated that he was treated for a period of three days following the injury.  He noted that the doctor who looked at his back at that time indicated that it was swollen.  He reported being given some days off from duty.  The Veteran testified that he complained of his neck and back pain at the same time.

In support of his contentions that he injured his back in service, the Veteran submitted numerous statements from family members indicating that the Veteran talked to them about having sustained an injury to his back in 1964.  In a November 2002 statement, the Veteran's mother stated that the Veteran injured his back in 1964.  In addition to the Veteran's mother's statement, statements were received from multiple family members, including the Veteran's brothers and sisters and brother-in-laws and sister-in-laws with regard to the Veteran having injured his back in 1964.  The Veteran's brother-in-law, H. P., noted that his wife attended to the Veteran with heat packs and massages during the two week period that the Veteran was given off following the injury.  

In an October 2009 report, the Veteran's private physician, G. Matthews, M.D., a neurosurgeon, indicated that by history, the Veteran's low back pain was initially experienced within a week of the accident in 1964.  He noted that by history, the Veteran continued to have low back problems since that time.  Dr. Matthews indicated that the Veteran reported his back pain together with his neck problems.  Dr. Matthews reported that the diagnosis was post-traumatic lumbar degenerative disc disease.  He stated that in his opinion, the mechanism of initial trauma, the continued complaints of low back difficulties, and the current examination findings supported the opinion that beyond a reasonable doubt of medical certainty, the Veteran's lumbar symptoms was causally related to the accident in 1964.  

In conjunction with the June 2009 Board remand, the Veteran was afforded a VA examination in August 2010.  At the time of the examination, the Veteran reported having low back pain when he caught a can weighing around 100 pounds.  The Veteran noted having had chronic back pain since that time.  Following examination, the examiner indicated that the low back/bilateral leg disorder was less likely as not caused by or as a result of 1964 suffered neck injury while catching a falling object off a truck.  The examiner then discussed in detail the Veteran's cervical symptoms.  She then noted that the Veteran did have some degenerative disc disease and degenerative arthritis of his lumbar spine and that may be related to the injury he suffered in 1964.  The report was prepared by a physician's assistant.  

In October 2010, the AMC, acting on behalf of the RO, requested that the examiner clarify her opinion regarding the low back/lumbar spine disability.  

In an October 2010 addendum report, the examiner indicated that she had been asked to re-comment on the opinion as it related to the low back.  The examiner stated that the Veteran clearly had a diagnosis of degenerative disc disease and degenerative arthritis of the lumbar spine.  She noted that this could cause significant lower back pain.  The examiner indicated that the etiology of the degenerative disc disease and arthritis of the lumbar spine was unclear.  She noted that this may or may not have been a sequelae of the 1964 injury.  She reported that upon reviewing the most recent lumbar spine x-ray report, there had been a progression of the degenerative disc disease of the lumbar spine, which was not uncommon.  The examiner indicated that a component of the lumbar degenerative disc disease may be due to "wear and tear" over the years and not directly a sequelae of the 1964 injury.  

As to the Veteran's claim of service connection, the Board notes that while there were no objective medical findings of a low back disorder in the Veteran's service treatment records, the Veteran has testified that he sustained an injury to his low back in service.  In support of his claim, the Veteran has submitted statements from several family members who indicated that the Veteran reported sustaining an injury to his back in service.  The Veteran also submitted a letter from his brother-in-law who indicated that his wife took care of the Veteran for the two weeks he had off following his injury.  Moreover, the Veteran submitted an opinion from his private physician, a neurosurgeon, indicating that the Veteran's lumbar symptoms were causally related to his 1964 accident.  Furthermore, the August 2010 examiner, in her October 2010 addendum opinion, indicated that the Veteran's degenerative disc disease and arthritis of the lumbar spine may or may not have been a sequelae of the 1964 injury, which the Board interprets as there being at least a 50/50 probability that it was related to service.  The Board notes that for a Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for degenerative disc disease and arthritis of the lumbar spine, it cannot be stated that the preponderance of the evidence is against the claim.  As such, service connection is warranted for degenerative disc disease and arthritis of the lumbar spine.  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the issue of service connection for degenerative disc disease and arthritis of the lumbar spine, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).   In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.


ORDER

Service connection for degenerative disc disease and arthritis of the lumbar spine is granted.  


REMAND

Based upon the above grant, an additional VA examination is in order to determine the relationship of any current bilateral leg disorder, to include radiculopathy, to the Veteran's now service-connected degenerative disc disease and arthritis of the lumbar spine and/or his period of service.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the etiology of any current bilateral leg disorder, to include radiculopathy.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder must be made available to the examining physician for review.

The examiner should answer the following questions: Is it at least as likely as not (50 percent probability or greater) that any current bilateral leg disorder, including radiculopathy, if found, is related to the Veteran's period of active service?  If not, is it at least as likely as not that the Veteran's now service-connected degenerative disc disease and arthritis of the lumbar spine caused or aggravated (permanently worsened) any current bilateral leg disorder, including radiculopathy?  The examiner must provide rationales for these opinions.

2.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


